Sedgwick, J.,
dissenting.
It is, and without doubt correctly, considered in the opinion that we are committed to the rule declared in *772Omaha Street R. Co. v. Duvall, 40 Neb. 29, that tlie violation of any statutory or municipal regulation, established for the purpose of protecting persons or property from injury, is evidence of negligence, when the other elements of actionable negligence concur. It is said in the opinion: “If the duty imposed by the ordinance is clearly intended for the protection and for the benefit of individuals or of their property, the violation of the rule prescribed tends to show negligence for which a recovery may be had, but where the duty is plainly for the benefit of the public at large, then the individual acquires no new rights by virtue of its enactment, and a violation of the rule is of no evidential value upon the question of negligence.” It is also said: “In some cases their purpose is both for the welfare of the public at large and also for the protection of the personal and property rights of individuals. In such case the individual may adduce the failure to perform the duty enjoined as evidence of negligence.” So that the holding in this case is that to protect the personal and property •rights of individuals is no part of the object of the ordinance. To this proposition I cannot agree. The opinion finds the object of the ordinance to be “for the benefit of the public at large,” that is, for the public safety, and it is directly stated in the opinion that “the purpose of section 53 of the ordinance which requires the erection of fireproof doors and shutters upon brick buildings within the city is to protect the general public against the spread of fire.” To protect the general public against the spread of fire is to protect the property of the people of the city generally from destruction by fire, and if the object is to protect the property of all of the people of the city, it certainly must be a part of the object to protect the property of each individual citizen.
2. While some of the principles announced, and the reasoning from which they are derived, seem to me to be wrong, the conclusion may, I think, be justified upon another ground. An ordinance, the effect of which may be to pla.ee so great a responsibility upon a citizen, and *773which is penal in its nature, must he strictly. construed. It ought not to be held to apply to buildings ereeted before its enactment unless its language plainly compels such a construction. The ordinance provides: “All brick buildings, except dwelling houses, schoolhouses, churches, and all strictly fireproof buildings, shall have fireproof shutters on every entrance on the rear walls and courts, with openings within 40 feet of each other; such shutters to be constructed to the satisfaction of the building inspector and chief of the fire department.” This language might possibly be construed so as to apply to buildings constructed before its enactment, if it were not for the plain language of the title of the ordinance, which must be construed with it, and which seems to limit its effect to buildings constructed after its enactment. It is entitled “An ordinance regulating the construction of buildings and providing penalties.” I do not think that the provisions of this ordinance could be so extended by construction as to impose a penalty, and such severe consequences for a failure to protect with iron shutters the windows of buildings that had already been constructed when the ordinance was enacted.